Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Frucht US20190248390 discloses in fig. 1 and ¶28 an intrusion detection system that incorporates machine learning to adaptively change what constitutes normal condition and alarm/alert trigger thresholds.
However no prior art discloses teaches or suggests “continuously obtaining a plurality of wavelength readings from a floor sensor, the floor sensor being a wavelength-specific reflector; continuously adjusting a normal state of the floor sensor based on wavelength readings of the plurality of wavelength readings that fail to satisfy both upper and lower wavelength thresholds of the continuously-adjusted normal state;
detecting an event when one or more wavelength readings from the floor sensor satisfy the upper or lower wavelength thresholds of the continuously-adjusted normal state; determining, based on the detected event, a number of wavelength readings that satisfy the upper or lower wavelength threshold; and generating a suspicious activity alert when the number of wavelength readings satisfies a predetermined count threshold”.
	Therefore, Claim 1 is allowed with associated dependent claims. 
Independent claims 7 and 17 includes analogous limitations, thus are similarly allowed with associated dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maccaglia US20200021358 (fig. 2 and ¶49).
Orellano US20180333083 (fig. 1 and ¶27).
Scott US20200248694 (fig. 1 and ¶196).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685